DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 12 is objected to because of the following informalities:  “slot line” should read –slot liner--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 7-9, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP H09121495 (IDS; English Machine Translation Attached; 495’).
In claim 1, 495’ discloses a slot liner (4) for an electric machine (Fig. 1-2), arranged to be located and removably retained in a slot (3) of a machine to secure a winding (5) in the slot (3), the slot  liner (4) comprising: a flexible electrically non-conductive material (insulating cap; [0008]) defining a first surface (portion of 4 disposed against 1) to be located against a wall of the slot (3) and an opposing surface (inner surface of 4) having one or more surface features (4b) extending into the slot, when in position, such that when a winding (5) is formed across the slot  liner (4), turns of the winding (5) are spaced from other turns of the winding (5) by the surface features (4b).
In claim 3, 495’ discloses wherein the one or more surface features (4b) comprise one or more ridges (Fig. 1).
In claim 4, 495’ discloses retention means (portion of 4a disposed against 2) arranged to cooperate with a corresponding means (2) provided on the machine.
In claim 7, 495’ discloses the slot liner (4) formed as a unit together with a winding (5) of conductive material provided thereon.
In claim 8, 495’ discloses a method of manufacturing a slot liner (4) for an electric machine (Fig. 1-2), comprising forming: a body of flexible non-conductive material (insulation; [0008]) shaped to fit into the slot (3) of an electric machine and to be positioned against a wall (portion of 4 in contact with 1) of the slot (3); and forming surface features (4b) on one surface of the body (inner portion of 4) configured to receive thereover windings (5) of conductive material and to provide separation between one or more turns of the winding (5).
In claim 9, 495’ discloses  forming a retaining structure (portion of 4a disposed against 2) on the slot liner body (4) for retaining the liner in the slot (3).
In claim 11, 495’ discloses further comprising winding a conductor (5) for the machine over the slot liner (4).
In claim 12, 495’ discloses a method of mounting a winding (5) into a slot (3) of an electric machine (Fig. 1-2), the method comprising: mounting the winding (5) onto a slot liner (4) having surface features (4b) formed thereon to provide separation between two or more turns of the winding (5); and securing the winding (5) in the machine slot (3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over JP H09121495 (IDS; 495’) in view of US 2010/0141079 (079’).
In claim 2, 495’ teaches the slot liner with the exception of wherein it is made of a flexible plastic.
However, 079’ teaches (Fig. 1-7) a slot liner (130) made of a plastic ([0015]).
Therefore in view of 079’, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified 495’ to have arrived at the claimed invention, in order to satisfy insulation requirements for an electric machine with creepage in consideration (079’; [0004]).
In claim 5, 495’ teaches the machine of claim 1, with the exception of comprising a body arranged to be fitted over a tooth of a machine stator so as to extend into the adjacent slot.
However, 079’ teaches (Fig. 1-7) a body (27) arranged to be fitted over a tooth (14) of a machine stator (12) so as to extend into the adjacent slot (23).
Therefore in view of 079’, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified 495’ to have arrived at the claimed invention, in order to satisfy insulation requirements for an electric machine with creepage in consideration (079’; [0004]).	
Claim(s) 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP H09121495 (IDS; 495’) in view of EP 2605376 (IDS; 376’).
In claim 6, 495’ teaches the slot liner of claim 1, with the exception of means for holding a temperature sensor.
However, 376’ teaches (Fig. 5) a slot liner (30) having a means (31) for holding a temperature sensor (50).
Therefore in view of 376’, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified 495’ to have arrived at the claimed invention, in order to provide an accurate operating temperature of the machine (376’; [0005]).
In claim 10, 495’ teaches the method of claim 8, with the exception of forming a holder for a temperature sensor on the slot liner body.
However, 376’ teaches (Fig. 5) forming a holder (31) for a temperature sensor (50) on the slot liner body (30).
Therefore in view of 376’, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified 495’ to have arrived at the claimed invention, in order to provide an accurate operating temperature of the machine (376’; [0005]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sears et al. (US 2009/0324435) teaches an insulator for a stator assembly.
Eppler et al . (US 2009/0224626) teaches an insulator for a stator assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2834